Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 10/30/2020 is acknowledged.  The traversal is on the ground(s) that the species lack independence.  This is not found persuasive because the restriction requirement does not refer to independent inventions, and therefore is not relevant to the basis on which the restriction was raised. Examiner reiterates that the restriction between the species was made because they present separate embodiments, and that the prior art applicable to one species would not likely be applicable to the other, and a search burden has been established as on page 3 of the Requirement for Restriction mailed 8/11/2020. Further, on page 3 of Applicant’s response, Applicant sets for that the approaches to numerical deconvolution are mutually exclusive because they are known in the art, which is immaterial to determining whether the embodiments are mutually exclusive, and in turn, Applicant has further admitted that they are variants. However, there is nothing of record to establish the embodiments as obvious variants. Applicant further continues to argue the Markush grouping Examiner raised in Group III, which is solely to be considered as a provisional election on Group III. However, Applicant elected Group II, and therefore the arguments regarding Group III and the Markush group are moot. Examiner does wish to point out that if allowable subject matter is identified, the species will be considered for rejoinder if each of the species incorporate or depend from the claim that incorporates the allowable features.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-30 are currently pending, with claims 11, 13-15, 26, and 28-30 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficiently robust" in claims 3-4 is a relative term which renders the claim indefinite.  The term "sufficiently robust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the manner of solving an integral equation could be “robust” at all, and therefore, as long as the integral equation is solved, the reference will be understood to read on the claim. 
The term “numerically stable” in claim 5 is a relative term which renders the claim indefinite.  The term "numerically stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the manner of solving an integral equation could be “stable” at all, and therefore, as long as the integral equation is solved, the reference will be understood to read on the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 16-19, 21-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Biosensor International Group, Ltd. (US PG Pub 2014/0249402, hereinafter “Biosensor International”) and in further view of Chaney et al., (US 5,719,401, hereinafter “Chaney”).
Regarding claims 1 and 2, Biosensor International, drawn to a method for performing nuclear imaging of a radioactive isotope/substance (see paragraphs [0080], [0095] & [0242]) teaches method for performing nuclear imaging of a radioactive material comprising: 
(a) placing a position-sensitive radiation detector so that the position-sensitive radiation detector detects radiation emitted from a source of radiation or from part of a source of radiation (placing a position/spatially sensitive radioactive emission probe outside the body, extracorporeal, so that the position/spatially sensitive radioactive emission probe detects radiation emitted from a radioactive source in the patient's body; see paragraphs [0089] & [0130]); 
(b) the position-sensitive radiation detector is used in obtaining a measure of irradiance of the radiation emitted from the source of radiation or from part of the source of radiation (the 
(d) wherein the measure of irradiance to be obtained involves at least one location external to the source of radiation or part of the source of radiation (wherein the measure of intensity to be scanned involves at least on external location, extracorporeal, to the radioactive source; see paragraphs [0130] & [0189]); 
(e) wherein the radiation emitted from the source of radiation or from part of the source of radiation, which contributes to the measure of irradiance, has an angular distribution (wherein the radiation, gamma rays, emitted from the radioactive source which contributes to the measure of intensity has an angular distribution governed by the Compton scattering equation; see paragraphs [0093] & [0162]); 
(g) solving an integral equation to obtain an image function which approximately represents at least a two-dimensional projection of the source of radiation or part of the source of radiation (and solving an integral equation by taking the Fourier Transform of a point spread function PSF to image the point source and to obtain a system transfer function which proportionally represents an radiation intensity distribution "l(Q)" (image function) wherein the radiation intensities are proportionally distributed in a two-dimensional plane/map of the radioactive source; see paragraphs [0190] & [0191]); and 
(h) wherein the integral equation approximately relates the irradiance of the radiation emitted from the source of radiation or part of the source of radiation to an integral (and wherein the integral equation 1 proportionally relates the light intensity I of the radiation emitted from the radioactive source to an integral; see paragraphs [0189]-[0191]) comprising: 

ii. an image function that approximately describes a two dimensional projection of the source of radiation or part of the source of radiation (and an radiation intensity distribution "l(Q(r,z))" that  approximately describes a two dimensional image of the radioactive source Q; see paragraphs [0189]-[0191]).
However, Biosensor International is silent with regards to (c) wherein the position-sensitive radiation detector does not comprise a collimator and (f) wherein the angular distribution of the radiation incident on the position sensitive radiation detector and contributing to the measure of irradiance, is substantially unmodified from the angular distribution of the same unscattered portion of the radiation at points near to, but outside of, the source of radiation or part of the source of radiation.
Chaney teaches a method for performing nuclear imaging of a radioactive material (a method for measuring a position and energy of high energy electromagnetic radiation for producing an image of a radioactive substance administered to a patient in a medical diagnostic imaging system; see Col. 5, lines 27-44; claim 53) wherein the position-sensitive radiation detector does not comprise a collimator (the PSR detector does not comprise a collimator as shown in figure 1; see figure 1); and wherein the angular distribution of the radiation incident on the position sensitive radiation detector and contributing to the irradiance (see Biosensor International above), is substantially unmodified from the angular distribution of the same unscattered portion of the radiation at points near to, but outside of, the source of radiation or part of the source of radiation (wherein the Compton scattering of the gamma rays incident on the PSR detector and contributing to the measure of the energy per microchannel area 
At the time the invention was effectively filed, it would have been obvious to modify the method of Biosensor International to not have a collimator and the angular distribution of the radiation is substantially unmodified from the angular distribution of the same radiation at points near to, but outside of, the source of radiation or part of the source of radiation, as taught by Chaney, such that the measure of the energy per microchannel area is substantially unmodified from the energy per microchannel area of the same radiation at points proximate and external to the patient having the high energy radioactive source due not having any collimation, as recognized by Chaney.

Regarding claim 16, Biosensor International, drawn to a device for performing nuclear imaging of a radioactive isotope/substance (see paragraphs [0080], [0095] & [0242]) teaches a device for creating images of radioactive material comprising: 
(a) at least one position-sensitive radiation detector (at least one position/spatially sensitive radioactive emission probe; see paragraph [0089]);
(b) a radiation source (a radioactive source; see paragraph [0130]); 
(c) a readout circuit (a readout data unit 720; see paragraph [0244]); 
(d) wherein the position-sensitive radiation detector comprises at least one active region (wherein the position/spatially sensitive radioactive emission probe has radiation detector pixels 703; see paragraph (0251]); (e) wherein the active region of the position-sensitive radiation detector is external to the radiation source (wherein the radiation detector pixels 703 of the position/spatially sensitive radioactive emission probe is external to the radioactive source being inside the patient's body; paragraph [0130] & [0251]); 

(g) wherein at least a portion of the radiation from the radiation source has an angular distribution (wherein at least a portion of the radiation, gamma rays, emitted from the radioactive source which contributes to the measure of intensity has an angular distribution governed by the Compton scattering equation; paragraphs [0093] & [0162]); 
(j) wherein the readout circuit transfers information between at least one position sensitive radiation detector and at least one processor and memory module (wherein the readout data unit 720 transfers information between at least one position/spatially sensitive radioactive emission probe and at least one processor and memory unit; see paragraph [0244]); 
(k) wherein the processor and memory modules are capable of solving an integral equation for a representation of an image function which approximately represents at least a two-dimensional projection of the radiation source (wherein the processor and memory units are capable of solving an integral equation by taking the Fourier Transform of a point spread function PSF to image the point source and to obtain a system transfer function which proportionally represents an radiation intensity distribution "l(Q)" wherein the radiation intensities are proportionally distributed in a two-dimensional plane/map of the radioactive source; see  paragraphs [0190] & [0191]); 
(l) wherein the integral equation approximately relates the irradiance of the radiation emitted from the radiation source to an integral (wherein the integral equation 1 proportionally relates the light 
i. a product of the response function that is approximately related to a response of the position-sensitive radiation detector to a distribution of radiation (a product of a system transfer function that is approximately related to a point spread function PSF of the position/spatially sensitive radioactive emission probe to a normal distribution of the radiation from the radioactive source; see paragraphs [0235]-[0237]); and 
ii. an image function that describes a two-dimensional projection of the radiation source (and an radiation intensity distribution "l(Q(r,z))" that approximately describes a two dimensional image of the radioactive source Q; see paragraphs [0189]-(0191]).
However, Biosensor International is silent with regards to (i) wherein at least one of the position-sensitive radiation detectors does not comprise a collimator and (h) wherein at least pne pf the position-sensitive radiation detectors is open to incident radiation such that the angular distribution of the radiation incident on the active region of the position-sensitive radiation detector is substantially unmodified from the angular distribution of the same radiation at points near to, but outside of, the source of radiation or part of the source of radiation.
Chaney teaches a method for performing nuclear imaging of a radioactive material (a method for measuring a position and energy of high energy electromagnetic radiation for producing an image of a radioactive substance administered to a patient in a medical diagnostic imaging system; see Col. 5, lines 27-44; claim 53) wherein the position-sensitive radiation detector does not comprise a collimator (the PSR detector does not comprise a collimator as shown in figure 1; see figure 1); and wherein the angular distribution of the radiation incident on the position sensitive radiation detector and contributing to the irradiance (see Biosensor International above), is substantially unmodified from the angular distribution of the same radiation at points near to, but outside of, the source of radiation or 
At the time the invention was effectively filed, it would have been obvious to modify the device of Biosensor International to not have a collimator and the angular distribution of the radiation is substantially unmodified from the angular distribution of the same radiation at points near to, but outside of, the source of radiation or part of the source of radiation, as taught by Chaney, such that the measure of the energy per microchannel area is substantially unmodified from the energy per microchannel area of the same radiation at points proximate and external to the patient having the high energy radioactive source due not having any collimation, as recognized by Chaney.

Regarding claims 3-5, Biosensor International discloses the integral equation is solved in a manner that is sufficiently robust in the presence of statistical noise and noise in the measure of irradiance and a numerically stable manner (see 35 U.S.C. 112(b) rejection set forth above; solving an integral equation by taking the Fourier Transform of a point spread function PSF to image the point source and to obtain a system transfer function which proportionally represents an radiation intensity distribution "l(Q)" (image function) wherein the radiation intensities are proportionally distributed in a two-dimensional plane/map of the radioactive source; see paragraphs [0190] & [0191]).

Regarding claims 6-7, Biosensor International discloses the irradiance and response function being expressed in a finite representation (see paragraph [0195]: “To regularize the problem of estimation of the radiation distribution function I(Q), the function I(Q) will be considered to be given 

Regarding claims 8, 12, 25, and 27, Biosensor International discloses the integral equation is solved by an interative numerical deconvolution method (see paragraph [0233]: “Other deconvolution methods are known and are often used in image processing procedures.  Examples of such deconvolution methods are described in U.S.  Pat.  No. 6,166,853 to Sapia et al., the disclosure of which is incorporated herein by reference.  (However, it is appreciated that these are just examples and the present invention is not limited to the deconvolution methods mentioned in U.S.  Pat.  No. 6,166,853).” See also Figs. 19 and 22).

Regarding claim 9, Biosensor International discloses the response function is derived from integration over parameters of a response function approximately representing the response of the position-sensitive radiation detector to a point source of radiation (see paragraph [0195]: “To regularize the problem of estimation of the radiation distribution function I(Q), the function I(Q) will be considered to be given from some finite dimensional space H of functions defined in V. In other words, the function I(Q) itself will not be estimated but rather some finite dimensional approximation of the distribution I(Q).”; see also paragraphs [0190] and [0191]).

Regarding claims 10 and 19, Biosensor International discloses the source of radiation to be imaged results from a radioactive substance present in a patient in the context of medical imaging (see paragraph [0005]: “The present invention is therefore useful for calculating the position of a concentrated radiopharmaceutical in the body in positional context of imaged portions of the body, which information can be used, for example, for performing an efficient minimally invasive surgical 

Regarding claim 17, Biosensor International discloses the at least one position-sensitive radiation detector is oriented such that the radiation emitted from the radiation source is incident on the active region of the position-sensitive radiation detector (see paragraph [0160]: “An example of such a pattern is shown in FIG. 14, which illustrates a single-dimensional, unprocessed simulation of a radiation point source 218 (FIG. 13), 30 mm deep inside the human body, detected by using a 10 mm nuclear radiation probe 202 coupled to position tracking system 206.”).

Regarding claim 18, Biosensor International discloses the response function is derived from integration over parameters of a response function approximately representing the response of at least one position-sensitive radiation detector to a point source of radiation (a product of a system transfer function that is approximately related to a point spread function PSF of the position/spatially sensitive radioactive emission probe to a normal distribution of the radiation from the radioactive source; see paragraphs [0235]-[0237]).

Regarding claim 21, Biosensor International discloses the at least one position-sensitive radiation detector is capable of measuring the energy of incident radiation (see paragraph [0176]: “An angular opening .delta. of wide-bore-collimator probe 707 may be about 40 degrees; wide-bore-collimator probe 707 is sensitive to any incident photons within the confining of about a 40-degree angular opening.”).

Regarding claim 22, Biosensor International discloses the created images are displayed on a monitor 214 (see claim 32 Biosensor International).

Regarding claim 23, Biosensor International discloses the at least one position-sensitive radiation detectors are mounted in a way that allows movement relative to the source of radiation (see paragraph [0013]: “By adjusting the solid angle from a maximum to a minimum while moving the probe adjacent the source of radiation and sensing the detected radiation, one is able to locate the probe at the source of radiation.  The probe can be used to determine the location of the radioactivity and to provide a point-by-point image of the radiation source or data for mapping the same.” See also Fig. 13 and “Probe Moving Axis”).

Regarding claim 24, Biosensor International discloses a singular position-sensitive radiation detector, however is silent with regards to a plurality of position-sensitive radiation detectors mounted in a way that allows for a measure of irradiance from the radiation source over an area greater than can be obtained with only one position-sensitive radiation detector. However, the skilled artisan would recognize that if the radiation source is projecting radiation over an area that is greater than that which could be obtained using only one, it would be obvious to use more than one position-sensitive radiation detectors, much like how using two cameras to obtain images of a large area would allow for a larger area of photon collection for generating an image.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Biosensor International in view of Chaney, as applied to claims 1-10, 12, 16-19, 21-25, and 27 above, and further in view of Daghighian (US PG Pub 2012/0032086).
claim 20, Biosensor International discloses the invention substantially as claimed, however is silent with regards to the at least one position-sensitive radiation detector being shielded to reduce the effects of radiation from sources other than the source of radiation.
Daghighian, drawn to a handheld radiation detector (see Abstract) teaches a position-sensitive radiation detector in a housing with appropriate shielding (see paragraph [0094]) from radiation.
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify the position-sensitive radiation detector or Biosensor International to be shielded to reduce the effects of the radiation from sources other than the source of radiation, as taught by Daghighian, in order to allow for less than 5% penetration of external radiation, as recognized by Daghighian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KATHERINE M MCDONALD/Examiner, Art Unit 3793                 

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793